 FEDERAL ELECTRIC CORPORATION161Federal Electric Corporation and International Alli-ance of Theatrical Stage Employees and MovingPictureMachine Operators of the United Statesand Canada,AFL-CIO,Local Union 780.Case 12-CA-6991March 19, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND PENELLOUpon a charge filed on November 3, 1975, by In-ternational Alliance of Theatrical Stage Employeesand Moving Picture Machine Operators of the Unit-ed Statesand Canada, AFL-CIO, Local Union 780,hereincalled the Union, and duly served on FederalElectric Corporation, herein called the Respondent,the Acting General Counsel of the National LaborRelations Board,herein called General Counsel, bythe Regional Director for Region 12, issued a com-plaint and notice of hearing and amendment to thecomplaint on November 11 and November 20, 1975,respectively, alleging that Respondent had engagedin andwas engaging in unfairlabor practices affect-ing commerce within the meaning of Section 8(a)(5)and (1) and Section 2(6) and (7) of the National La-bor Relations Act, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge and amendment to the complaintwere duly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint allegesin substance that on September 18,1975, following a Board election in Case 12-RC-4800, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate;' and that,commencingon or about October 9, 1975, and at alltimes thereafter, Respondent has refused, and con-tinues todate to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. Subsequently, Respondent filed answers tothe complaint and amendment to the complaint,' ad-mitting inpart, and denying in part, the allegations'Official notice is taken ofthe recordin the representationproceeding,Case 12-RC-4800,as the term"record"isdefined in Secs.102.68 and102.69(g) of the Board'sRules and Regulations,Series 8, as amended. SeeLTV Electrosystems, Inc.,166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,1968);Golden Age BeverageCo.,167 NLRB 151 (1967),enfd.415 F.2d 26(C.A. 5, 1969);Intertype Co. v. Penello,269 F.Supp. 573 (D.C. Va., 1967);Follett Corp.,164 NLRB 378 (1967),enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA.2The amendment to the complaint amendsthe unit descriptionas allegedin par.6 of the complaint.In its answer to the amendmentto the complaint,Respondent admits the allegationsof the new par. 6.therein.The Respondent admits all of the factualallegations of the complaint, except the paragraphwhich relates to the resulting certification in the un-derlying representation proceeding, Case 12-RC-4800, and the conclusionary paragraphs which allegethat the Respondent refused to bargain in violationof Section 8(a)(5) and (1) of the Act.On December 4, 1975, counsel for the GeneralCounsel filed with the Regional Director a Motionfor Summary Judgment, with exhibits attached, andby order of the same date the Regional Director re-ferred the Motion to the Board. The General Coun-sel submits, in effect, that Respondent, in its answer,seeks to relitigate issues previously presented to anddecided by the Board in the underlying representa-tion proceeding, and raises no issues warranting ahearing. Subsequently, on December 16, 1975, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. Respondent failed to file aresponse to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional. Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentAs reflected above, the Respondent's answer ad-mits all of the factual allegations of the complaint,including its refusal to recognize and bargain withthe Union which had been certified as the collective-bargaining representative of the employees describedin the amendment to the complaint. The basic posi-tion of the Respondent in its answer to the complaintis that the certification of the Union was improperand was based upon a denial of due process in thatthe Respondent was denied a hearing on its objec-tions to the election in the representation proceedingwhich resulted in the certification.' The Respondent3On September2, 1975, theBoard issued a Decision and Direction inwhich,after considering the challenges to ballots and objections to an elec-tion heldon April 4, 1975, and theRegional Director's report recom-mending that the challengesand objections be overruled, and after review-ing the record in light of the Respondent's exceptions and brief,it adoptedthe RegionalDirector's findings and recommendations. No exceptions werefiled to the RegionalDirector's recommendationthat the15 challenges beoverruled.The Boardadopted that recommendationpro forma.Althoughno exceptions werefiledbyRespondent to the RegionalDirector's recommendation that Objections2 and 4 be overruled,the Boardconsideredthose objections on their meritsand adopted the RegionalDirector's recommendationthat they be overruled.WithrespecttoObjections I and 3, theBoardadoptedtheRegionalDirector's recommendations thattheybe overruled and, in doing so, gaveits reasons therefor.Accordingly, the Boarddirected the Regional DirectorContinued223 NLRB No. 38 162DECISIONSOF NATIONALLABOR RELATIONS BOARDfurther admits that its refusal-to-bargain position istaken to obtain judicial review!By this assertion,and more specifically by its denials,in whole or inpart,of the allegations of the complaint,Respondentisattempting to relitigate the same issueswhich itraised in the representation proceeding,Case 12-RC-4800. Moreover, it is well established that partiesdo not have an absoluteright to ahearing.It is onlywhen the moving party presentsa prima facieshow-ing of"substantial and material factual issues" whichwould warrant setting aside the election that he isentitled to an evidentiary hearing.' It is clear that,absent arbitraryaction, this qualified right to a hear-ing satisfies all statutory and constitutional require-ments.6It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.'All issues raised by the Respondent in this pro-ceeding were or could have been litigated in the priorrepresentation proceeding,and the Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence,nor does itallege that any special circumstances exist hereinwhich would require the Board to reexamine the de-cisionmade in the representationproceeding.Wetherefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record,the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a corporation licensed to do businessin the State of Florida, is a subsidiary of Internation-to open and count the challenged ballots, issue a revised tally of ballots,and, if one of the choices on the ballot received a majority,issue an appro-priate certification.The Board further directed the Regional Director to setaside the election if no choice received a majority and to direct a runoffelection to be held between the two choices receiving the most votes in theApril 1975election. The revised tally showed that the Union herein receiveda majority of the votes cast.Accordingly,the Union was certified.By letter dated October9, 1975,the Respondent notified the Union thatithad"decided to refuse to bargain with [the] union in order to test thevalidity of theApril 4,1975, election before the United States Court ofApspeals."N.LR.B.v.Modine ManufacturingCo.,500 F.2d 914 (C.A. 8, 1974).6AmalgamatedClothingWorkersof America [Winfield ManufacturingCompany, Inc.] v. N.LR.B., 424F.2d 818, 828 (C.A.D.C., 1970).7 See Pittsburgh Plate GlassCo. v. N.LR.B.,313 U.S. 146, 162(1941);Rules and Regulations of the Board,Secs. 102.67(f) and 102.69(c).al Telegraph and Telephone Corporation 8 and is en-gaged in the performing of services for others as acontractor. During the past 12 months, a representa-tive period, Respondent, in the course and conductof itsbusinessoperations, purchased and receivedgoods andmaterialsvalued in excess of $50,000which was shipped to it in Florida directly frompoints outside the State of Florida. Respondent, dur-ing the samecalendar period, performed services an-nually for the National Aeronautics and Space Ad-ministration,an agency of the United StatesGovernment engaged in national defense, valued inexcess of $50,000.We find, on the basis of the foregoing, that Re-spondent is, and has been atall timesmaterial here-in,an employer engaged in commerce within themeaning ofSection 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.11.THE LABOR ORGANIZATION INVOLVEDInternationalAlliance of Theatrical Stage Employ-ees and Moving Picture Machine Operators of theUnited States and Canada, AFL-CIO, Local Union780, is a labor organization within the meaning ofSection 2(5) of the Act.Ill.THE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All employees employed by Respondent inthe classification of engineering aide, junior pro-grammer, programmer, programmer/analyst, se-nior programmer/analyst, and computation spe-cialist in its Commercial Programming Sectionof the Computations Department at KennedySpace Center, Florida; excluding all other em-ployees, all professional employees, all employ-ees currently represented by labor organizations,all office clerical employees, guards, and super-visors as defined in the Act.tCorporationis so named in the complaint.We note, however, Corpora-tion is generally referred to as InternationalTelephone and Telegraph Cor-poration. FEDERAL ELECTRIC CORPORATION1632.ThecertificationOn April 4, 1975,a majority of the employees ofRespondent in said unit,in a secret ballot electionconducted pursuant to a Stipulation for CertificationUponConsent Election,under the supervision of theRegional Director for Region 12, designated theUnionas their representative for the purpose of col-lective bargainingwiththe Respondent.The Unionwas certified as the collective-bargaining representa-tive of the employees in said unit on September 18,1975, and the Unioncontinues to be such exclusiverepresentative within the meaning of Section 9(a) ofthe Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about September 29, 1975, andat all times thereafter, the Union has requested theRespondent to bargain collectively with it as the ex-clusive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about October 9, 1975, and continuing at alltimes thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unit.Accordingly, we find that the Respondent has,sinceOctober 9, 1975, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfairlabor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII, above,occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom,and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit,and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the periodprovided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit.SeeMar-Jac Poultry Company,Inc.,136NLRB 785 (1962);CommerceCompanyd/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd.328 F.2d 600(C.A. 5, 1964),cert.denied 379 U.S. 817 (1964);Bur-nettConstructionCompany,149NLRB 1419, 1421(1964), enfd.350 F.2d 57 (C.A. 10, 1965).The Board,upon the basis of the foregoing factsand the entire record,makes the following:CONCLUSIONS OF LAW1.Federal Electric Corporation is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. International Alliance of Theatrical Stage Em-ployees and Moving Picture Machine Operators oftheUnited States and Canada, AFL-CIO, LocalUnion 780, is a labor organization within the mean-ing of Section 2(5) of the Act.3.All employees employed by Respondent in theclassification of engineering aide, junior program-mer, programmer, programmer/analyst, senior pro-grammer/analyst, and computation specialist in itsCommercial Programming Section of the Computa-tions Department at Kennedy Space Center, Florida;excluding all other employees, all professional em-ployees, all employees currently represented by labororganizations, all office clerical employees, guards,and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct.4.Since September 18, 1975, the above-named la-bor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about October 9, 1975, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondent 164DECISIONSOF NATIONAL LABOR RELATIONS BOARDhas interfered with, restrained, and coerced, and isinterfering with,restraining,and coercing,employeesin the exercise of the rights guaranteed to them inSection7 of the Act, and therebyhas engaged in andis engaging in unfair labor practices within the mean-ing of Section8(a)(l) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and(7) of the Act.ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lations Board hereby orders that Respondent, Feder-alElectricCorporation,Kennedy Space Center,Florida,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with International Alliance ofTheatrical Stage Employees and Moving Picture Ma-chine Operators of the United States and Canada,AFL-CIO, Local Union 780, as the exclusive bar-gaining representative of its employees in the follow-ing appropriate unit:All employees employed by Respondent inthe classification of engineering aide,junior pro-grammer,programmer,programmer/analyst, se-nior programmer/analyst,and computation spe-cialist in its Commercial Programming Sectionof the Computations Department at KennedySpace Center, Florida; excluding all other em-ployees, all professional employees, all employ-ees currently representedby labororganizations,all office clerical employees,guards, and super-visors as defined in the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofthe rights guaranteed them in Section7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policiesof the Act:(a)Upon request,bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to ratesof pay,wages, hours, and other termsand conditions of employment,and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Kennedy Space Center,Florida, fa-cility copies of the attached notice marked"Appen-dix." 9 Copies of said notice, on forms provided bythe Regional Director for Region 12, after being dulysigned by Respondent's representative, shall be post-ed by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any othermaterial.(c)Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.9In the event that thisOrderis enforced by a Judgmentof a UnitedStates Court of Appeals, the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United StatesCourt of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-national Alliance of Theatrical Stage Employeesand Moving Picture Machine Operators of theUnited States and Canada, AFL-CIO, LocalUnion 780, as the exclusive representative of theemployees in the bargaining unit described be-low.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es,hours, and other terms and conditions ofemployment,and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All employees employed by Respondent inthe classification of engineering aide, juniorprogrammer, programmer, programmer/ana-lyst, senior programmer/analyst, and compu-tation specialist in its Commercial Program-mingSectionoftheComputations FEDERAL ELECTRIC CORPORATION165Department at Kennedy Space Center, Flori-ical employees, guards, and supervisors as de-da; excluding all other employees,all profes-fined in the Act.sional employees, all employees currently rep-resented by labor organizations,all office cler-FEDERAL ELECTRIC CORPORATION